Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 1 of 54

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

CIVIL COMPLAINT

“Vominigue Delano Hams

 

’
(Write the full name of each Plaintiff
who is filing this complaint. If the
names of all the plaintiffs cannot fit
in the space above, please write
“see attached” in the space and
attach an additional page with the

 

full list of names.)

v. Case No.: 4. IG CV SEO tw [CAS
(To be filled in by the Clerk’s Office)

Cwrmazzi Global daluhons

 

Jury Trial Requested?
, oOYES NO

(Write the full name of each Defendant
who is being sued. If the names of all
the Defendants cannot fit in the space
above, please write “see attached” in
the space and attach an additional
page with the full list of names.)

 

FILED USDC FLND TL
JUL 12°29 py 2:55

NDFL Pro Se | (Rev. 12/16) Civil Complaint 1
ClerkAdmin/Official/Fonns

 
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 2 of 54

I, PARTIES TO THIS COMPLAINT

 

A. Plaintiff(s) _ 4h
1. Plaintiff’s Name: Domi \Gue Dei CaN ) ain
Address: 9 (U- Kure AN €

 

City, State, and Zip Code: Tal Arc 5swe J FL 2.3)
Telephone: 63D 5A 3956 (Home) $50 55 G2 Lg (Cell)

2. Plaintiff?’s Name:

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)
(Provide this information for any additional Plaintiffs in this case by
attaching an additional page as needed.)

B. Defendant(s)

1. Defendant’s Name:

Name of Employer (ifrelevant): (aid wizzi Global Solubos
Address: (024 Horin Road +H BSY

 

 

City, State, and Zip Code: 5 Cre Wirt ) Ch q S¥F|

NDPL Pro Se | (Rev. 12/16) Civil Complaint 2
ClorkAdmir/Official/Forms

 
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 3 of 54

2. Defendant’s Name:

 

Name of Employer (if relevant):

 

Address:

 

 

City, State, and Zip Code:

 

3, Defendant’s Name:

 

Name of Employer (ifrelevant):

 

Address:

 

 

City, State, and Zip Code:

 

(Provide this information for any additional Defendants in this case by

attaching additional pages as needed.)

II. BASIS FOR JURISDICTION
Federal courts have limited jurisdiction. Generally, only two types of cases
may be heard in federal court: (1) a case involving a federal question or (2)
case involving diversity of citizenship of the parties. A “federal question”
case arises under the United States Constitution or federal laws or treaties. 28
U.S.C. § 1331. A “diversity” case means a citizen of one State sues a citizen
of another State or nation. No defendant may be a citizen of the same State as
any Plaintiff in a diversity case, and the amount in controversy must be more

NDFL Pro Sv | (Rev. 12/16) Civil Complaint 3
ClerkAdmin/Official/Forms
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 4 of 54

than $75,000. 28 U.S.C. § 1332.

What is the basis for federal Va (check all that apply)

o Federal Question if Diversity of Citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question:
List the specific federal statutes, federal treaties, and/or provisions of the

United States Constitution that are at issue in this case:

 

 

 

 

B. Ifthe Basis for Jurisdiction is Diversity of Citizenship:
1. Plaintiff(s)

a. Plaintiff is an individual and a citizen of: United - |

b. If any Plaintiff is a business or corporation, list the State where the

 

business is incorporated or has its principal

place of business:

 

 

(Note: Businesses/Corporations must be represented by counsel.

NDFL Pro Se | (Rev. 12/16) Civil Complaint 4
ClerkAdmin/Official/Forms
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 5 of 54

Attach additional page to provide this information for additional
Plaintiffs.)
2. Defendant(s)

a. If the Defendant is an individual, identify their citizenship below.

1. Defendant (name) Cormazzi slobal Soluctims
is a citizen of (State) Cuifo yn aT

2. Defendant (name)

 

 

 

is a citizen of (State)

 

3. Defendant (name)

 

is a citizen of (State)

 

b. If the Defendant is a corporation or business, list the state of
incorporation or principal place of business below.

1. Defendant (name)

 

State of Incorporation is

 

or Principal Place of Business is

 

2. Defendant (name)

 

State of Incorporation is

 

or Principal Place of Business is

 

(Attach additional page if necessary to list all Defendants.)

3. Have you previously been involved in litigation with one or more

NDFL Pro Se 1 (Rev. 12/16) Civil Complaint 5
ClerkAdmin/Official/Forms
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 6 of 54

ra Defendants?
es oONo

4
If yes, identify prior case | 189 C0378 6 Date: 27/20 18
cours Superior Court oF California

pete Domini gue ‘dD. darris

Judge: UY) Know nh
resus HOblemns [ocak ing be Served

 

 

 

I. STATEMENT OF CLAIM
Write a short and plain statement of your claim. Do not make legal
arguments or quote from cases. State the facts which show what happened,
as well as where and when it happened. State how each Defendant was
involved and explain what a Defendant did or did not do; identify how each
Defendant caused you harm or violated federal law. Write each statement in
numbered paragraphs, limited as far as practicable to a single event or
incident. If more than one claim is asserted, number each claim, and ensure
that a short and plain statement of facts supporting each claim is included in
the facts alleged. Attach no more than two (2) additional pages to state your

claim.

\ G00 tHaahed_Stobement"

 

 

 

 

 

 

NDFL Pro Se 1 (Rev. 12/16) Civil Complaint 6
ClerkAdmin/Official/Forms
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 7 of 54

\ Se AHaehed SHalement:”

 

 

IV. RELIEF REQUESTED
State briefly and precisely what damages or other relief the plaintiff asks the
court to order. Do not make legal arguments. Include any basis for claiming
that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for
these amounts. Include any punitive or exemplary damages claimed, the
amounts, and the reasons you claim you are entitled to actual or punitive

money damages.

 

 

 

 

V. CERTIFICATION
As required by Federal Rule of Civil Procedure 11, I certify by signing below
that to the best of my knowledge, information, and belief, this complaint: (1)
is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is

supported by existing law or by a non-frivolous argument for extending,

NDFU Pro Se 1 (Rev. 12/16) Civil Complaint 7
ClerkAdmin/Officiai/Forms
Carmazzi Gaba| Solutions. cy.00320-MW-CAS Document 1 Filed 07/12/19 Page 8 of 54 "8°!"

GSA Contract #GS-10F-0504X “

  

bee GLOBAL SOLUTIONS
(HTTP://WWW.CARMAZZLCOM/)

 

 

 

 

 

We Know Government |
| | | fi

http://Awww.carmazzi.com/ 7/10/2019
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 9 of 54

STATEMENT OF CLAIM
Dominique Harris vs. Carmazzi Solutions

Carmazzi Global Solutions hired me as a VHR to perform hearings in Tallahassee,
Florida at Social Security Administration Disability Office. My employment with them
started in May of 2018. The company agreed to pay me for services but yet, as of
today, | have only received $173.40 on 06/14/2018. After receiving the 173.40, my
emails and phone calls were ignored. There was no direct number for accounts
payable, we were told to email communicating to accounts payable. However, my
emails were ignored with accounts payable also. Meanwhile, | uploaded a resignation
letter to Tabitha Richard, Specialist Assistant. Shortly after sending resignation letter,
an email from Tabitha was received reminding me to turn in my badge on my last day.
However, | transferred over to Business Support Services effective 07/03/2018.

Before submitting resignation letter | realized that they still owed me a total of $1512.64.
Other VHR’s had quit working for them due to non-payment. However, | kept working
and trusting that | would get paid. Due to non communication in emails and avoided
calls, | decided to resign. Then, on 10/16/2018, letters were emailed to all VHRs stating
that Social Security Administration did not take care of their responsibilities. Included in
this letter was an apology for SSA’s conduct and how it has negatively affected us.
They wanted all VHRs to consider assisting CGS with their case against SSA in the
Civilian Board of Contract Appeals.

Furthermore, | searched the court systems in Sacramento California to file civil case
against them. Based on their address, the Superior Court of California took the case
providing | have them served. Therefore, | contacted Legal Document Assistant to help
me locate the company. In order for them to assist me, fees were required to be paid.
The 1° attempt for $57.50 was at the address on file, but it ended up being an UPS
Store. For the 2" attempt, required an additional $27.50, but then this attempt was also
unsuccessful. At this point, | had demolished all funds and could not pay Legal
Document Assistant any more. A total.of $85.00 for both attempts was unsuccessful. |
am asking for $1516.64 plus $85.00 and an additional $1597.64 for hardships, mental.
and emotional stress. This situation has caused a severe financial hardship on my
financial obligations, car repairs and home repairs needed. The total amount of
payment that | am requesting is $3,199.28

bla

 
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 10 of 54

modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint

otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my
mailing address. I understand that my failure to keep a current address on file

with the Clerk’s Office may result in the dismissal of my case.

pate: | (| | Plaintiff's Signature: » Dininigus Lf eane ahs

Printed Name of Plaintiff: Do W) iN ( qu pele ano Haris

Address: Bit Kur Ave.
‘Tallahassee, Flmda 62501

EMail Address: ob Nall 74 ws 15D go marl icom
Telephone Number: { S50) 6 5G 3 A iy

(Additional signature pages must be attached if there is more than one

 

 

 

Plaintiff.)

NDBL Pro Se 1 (Rev. 12/16) Civil Complaint g
ClerkAdmin/Official/Forms
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 11 of 54

Carmazzi Letter to Appeal
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 12 of 54

10/16/18
Dear VHRs,

We are reaching out to update you on the status of CGS’s efforts to resolve our dispute with the
SSA. As of February 2018, the SSA had only paid CGS 58% of the total monies owed to

us. This amounted to a deficit of $254,304.60. CGS has filed 15 appeals against the SSA and
plans to file more as we enter litigation. Our attorneys believe we have a strong case against the
SSA, and we hope to be able to resolve this dispute within the next few months.

Unfortunately, the SSA has not taken responsibility for their conduct and is refusing to meet with
us to come to a reasonable solution. The damage caused to CGS’s business by SSA’s non-
payment has been crippling and impacted every aspect of our business, from recruiting to
scheduling. We gambled everything to see these SSA contracts succeed, and we are at risk of
losing it all. In our 20+ years of business, we have never encountered such difficulty with a
‘Federal government agency.

We want to apologize to you for any ways in which SSA’s conduct has negatively affected you
and assure you that we are doing everything in our power to quickly and fairly resolve our
dispute with the SSA. We hope that you will consider assisting CGS with our cases in the
Civilian Board of Contract Appeals against the SSA.

Respectfully,

Carmazzi Global Solutions
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 13 of 54

Superior Court of California
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 14 of 54

 

 

“NTTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number and Address): TELEPHONE NO: FOR COURT USE ONLY
HARRIS, DOMINIQUE D (850) 559-3250 .
314 KUX AVENUE _ ELECTRONICALLY
TALLAHASSEE, FL 32301 - FILED/ENDORSED
COURT: 7 t j
Superior Court of California, County of Sacramento aoe unty, Of: Sacra ornia

Small Claims Division
301 Bicentennial Circle
Sacramento, CA 95826-2701 - (916) 875-7746

Smail Claims Division
By: A. PARMLEY

 

CASE TITLE:

On: 09/27/2048 02:10 PM
DOMINIQUE D HARRIS vs. CARMAZZI GLOBAL SOLUTIONS |

 

 

18SC03786

 

ORDER DETERMINING REQUEST FOR TELEPHONIC APPEARANCE |"

 

DOMINIQUE D HARRIS
314 KUX AVENUE
TALLAHASSEE, FL 32301

The Court, having considered the Request for Telephonic Appearance, and any other Supporting documentation, filed
by DOMINIQUE D HARRIS on September 25, 2018, rules as follows:

It is ordered that the application is GRANTED.

The applicant must immediately provide the Clerk's office with a phone number (including area code) to be used on
the day of the hearing. The phone number for the Clerk's office is (916) 875-7746. If a morning hearing is scheduled,
the applicant must be available by phone 8:15 a.m. to Noon Pacific Standard Time. For an afternoon hearing, the
applicant must be available by phone from 1:30 p.m. to 5:00 p.m. Pacific Standard Time. If the applicant is not
available, it will be deemed a failure to appear for the hearing. Any cost associated for the call shall be the
responsibility of the applicant.

lf the applicant would like the Court to consider any documents or exhibits at the hearing, they must be submitted to
the Court prior to the hearing with identical copies mailed to the opposing party with proof of service of mailing to the
opposing party.

IT IS SO ORDERED.

Date: September 27, 2018 (Signed Electronically /s/)
: Judge D. OROS

 

 

ORDER DETERMINING REQUEST FOR TELEPHONIC APPEARANCE Pago 1

 
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 15 of 54

 

count: FOR COURT USE ONLY
Superior Court of California, County of Sacramento
Small Claims Division
301 Bicentennial Circle
Sacramento, CA 95826-2701 - (916) 875-7746

CASE TITLE:

DOMINIQUE D HARRIS vs. CARMAZZI GLOBAL SOLUTIONS

 

 

CASE NUMBER:

CLERK’S CERTIFICATE OF MAILING 18SC03786

 

 

 

 

DOMINIQUE D HARRIS
314 KUX AVENUE
TALLAHASSEE, FL 32301

| certify that | am not a party to this cause and that a true copy of the foregoing was mailed first class, postage
prepaid, in a sealed envelope addressed to Plaintiff DOMINIQUE D HARRIS, at 314 KUX AVENUE,

TALLAHASSEE, FL 32301, and that the mailing of the foregoing and execution of this certificate occurred at
Sacramento, California,

Date: September 28, 2018 Lloyd Connelly, Clerk, by (Signed Electronically /s/) _, Deputy.
A. PARMLEY, Deputy Clerk

 

 

(SEAL) CLERK’S CERTIFICATE

| certify that the foregoing is a true and correct copy of the original on file in my office.

Date:

 

 

Lloyd Connelly, Clerk, by , Deputy.

 

 

CLERK’S CERTIFICATE OF MAILING
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 16 of 54

 

 

 
   

  
  

CiV-020
ATTORNEY OR PARTY WITHOUT ATTORNEY: _ STATE BAR NO.: ,
NAME: Dominique D. Harris ,
FIRM NAME: Individual

'|STREET ADDRESS: 314 Kux Avenue oN ‘

city: Tallahassee STATE: FL ZIP CODE: 32301 ~- ~ ~ — Vy
TELEPHONE NO.. 850-559-3250 FAX NO. (if available): i H L - 0 / N i Ce a ie Q :
E-MAIL ADDRESS (Favailable): d hall0O98855@gqmail.com aes ma me
ATTORNEY FOR (name):

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO
STREET ADDRESS: 301 Bicentennial Circle
MAILING ADDRESS:
CITY AND ziP CODE: Sacramento, CA 95826-2701
BRANCH NAME: Small Claims Division By K. Leon, Deputy Clerk

SEP 25 2018

  

 

 

 

 

PLAINTIFFIPETITIONER: Dominique D. Harris
DEFENDANT/RESPONDENT: Carmazzi Global Solutions

 

CASE NUMBER:
NOTICE OF INTENT TO APPEAR BY TELEPHONE 18SC03786

 

 

 

 

1. Party intending to appear by telephone is
[x] Plaintiff/Petitioner (name): Dominique D. Harris

[-_] Defendant/Respondent (name):
- [-_] Other (name):
2. The conference, hearing, or proceeding is for (describe):

To receive unpaid funds for services Provided for Carmazzi Giobal Solutions

set on (date): 10/25/2018 at (time):1:30PM in (department): 86
before (name of judicial officer, if known): nO

Date: 09/19/2018

Dominique Harris > ! iy

(FYPE OR PRINT NAME) (SIGNATURE)

 

 

 

See Code of Civil Procedure section 367.5 and California Rules of Court, rule 3.670 to determine if a conference,
hearing, or proceeding is one generally considered appropriate for telephone appearance. Note that a court may
determine on a hearing-by-hearing basis that a personal appearance is required. (Code Civ. Proc., § 367.5(c).)

This form is intended only to provide written notice to a court and parties as provided in rule 3.670(h) of the Califomia
Rules of Court. Check with the court to determine how to make arrangements for telephone services for an
appearance either directly with the court or through a court-appointed vendor.

Read California Rules of Court, rule 3.670(h) to determine when you have to file and serve notice of the intent to appear
by telephone. There are different deadlines depending upon the circumstances:

(1) Ona regularly noticed hearing, notice must be given at least two court days before the appearance (Cal. Rules of
Court, rule 3.670(h)(1)(B)) or, after receiving notice that another party will be appearing telephonically, by noon on
the court day before the appearance (Cal. Rules of Court, rule 3.670(h)(2)).

(2) Onan ex parte application, notice must be given by an applicant by 10:00 a.m. two court days before the hearing
(Cal. Rules of Court, rule 3.670(h)(3)(B)). Any party other than an applicant may give notice by 2:00 p.mi. or the.
“close of business" (as that term is defined in rule 2.251) whichever is earlier, on the court day before an ex parte
appearance. (Cal. Rules of Court, rule 3.670(h)(4).)

 

 

 

Page 1 of 1

 

jon Approved for Optional Use NOTICE OF INTENT TO APPEAR BY TELEPHONE oot Rake of Comte aera
CIV-020 [Rev. January 1, 2016]
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 17 of 54

 

ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NO.:
NAME: Dominique D. Harris

FIRM NAME: Individual \
./ STREET ADDRESS: 314 Kux Avenue }
cry: Tallahassee STATE: FL ZIP CODE: 32301 meen NM /MRP re Ty
TELEPHONE NO.: 850-559-3250 FAX NO. (ifavailable): reie poe Ne ab aS
E-MAIL ADDRESS (ifavailable): d.hall098855@gmail.com -

ATTORNEY FOR (name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SACRAMENTO SEP 25 2018
STREET ADDRESS: 301 Bicentennial Circle
MAILING ADDRESS:

CITY AND ZIP CODE: Sacramento, CA 95826-2701 /
BRANCH NAME: Small Claims Division By K. Leon, Deputy Clerk

 

  

 

 

 

 

 

PLAINTIFF/PETITIONER: Dominique D. Harris
DEFENDANT/RESPONDENT: Carmazzi Global Solutions

 

CASE NUMBER:
NOTICE OF INTENT TO APPEAR BY TELEPHONE 18SC03786

 

 

 

 

1. Party intending to appear by telephone is
[x] Plaintiff/Petitioner (name): Dominique D. Harris

(-_] Defendant/Respondent (name):
~ [) Other (name):

2. The conference, hearing, or proceeding is for (describe):
To receive unpaid funds for services provided for Carmazzi Global Solutions

set on (date): 10/25/2018 at (time):1 :30PM in (department): 86
before (name of judicial officer, if known): a

Date: 09/19/2018

Dominique Harris . , , Daw | me
(SIGNA

(TYPE OR PRINT NAME) ‘TURE)

 

 

 

See Code of Civil Procedure section 367.5 and California Rules of Court, rule 3.670 to determine if a conference,
hearing, or proceeding is one generally considered appropriate for telephone appearance. Note that a court may
determine on a hearing-by-hearing basis that a personal appearance is required. (Code Civ. Proc., § 367.5(c).)

This form is intended only to provide written notice to a court and parties as provided in rule 3.670(h) of the California
Rules of Court. Check with the court to determine how to make arrangements for telephone services for an
appearance either directly with the court or through a court-appointed vendor.

Read Califomia Rules of Court, rule 3.670(h) to determine when you have to file and serve notice of the intent to appear
by telephone. There are different deadlines depending upon the circumstances:

(1) On a regularly noticed hearing, notice must be given at least two court days before the appearance (Cal. Rules of
Court, rule 3.670(h)(1)(B)) or, after receiving notice that another party will be appearing telephonically, by noon on
the court day before the appearance (Cal. Rules of Court, rule 3.670(h)(2)).

(2) On an ex parte application, notice must be given by an applicant by 10:00 a.m. two court days before the hearing
(Cal. Rules of Court, rule 3.670(h)(3)(B)). Any party other than an applicant may give notice by 2:00 p.m. or the.
“close of business" (as that term is defined in rule 2.251) whichever is earlier, on the court day before an ex parte
appearance. (Cal. Rules of Court, rule 3.670(h)(4).)

 

 

 

Page 1 of 1

 

seem Apbroved for Optional Use NOTICE OF INTENT TO APPEAR BY TELEPHONE cote Rulee of Coun ie aera

CIV-020 [Rev. January 1, 2016}
Case 4:19-cv-00320-MW-CAS Document 1 Filed 07/12/19 Page 18 of 54

Unpaid Wages
Case 4:19-cv-00320-MW-CAS Document 1 Filed 07/12/19 Page 19 of 54

Documented hearings held for Carmazzi Global Solutions

05/17/2018 - 8:30, 9:30, 10:30, 12:30 and 1:30 Documentation faxed with confirmation
$77.00 +78.52 mileage =$155.52

05/30/2018 - 9:00, 10:00, 12:00, 1:00 and 2:00 Documentation faxed with confirmation
$51.00 + 78.52 mileage = $129.52

Tallahassee, Florida (Documentation faxed with confirmation)

06/01/2018 - 8:30, 9:30, 10:30, 11:30 and 1:30 $77.00

06/04/2018 - 8:30, 9:30, 10:30, 11:30 and 1:30 $77.00

06/05/2018 - 8:30, 10:30, 11:30, 1:30, 2:30 and 3:30 $95.00

06/06/2018 - 10:00, 11:00, 1:00, 2:00 and 3:00 $77.00

06/07/2018 - 8:30, 9:30, 10:30, 1:30, 2:30 and 3:30 $95.00

06/11/2018 - 9:30, 10:45, 1:00, 2:15, and 3:30$ $64.00

06/12/2018 - 8:30, 9:45, 11:00 and 1:15 $59.00

06/13/2018 - 10:00, 11:00, 2:00 and 3:00 $59.00

06/14/2018 - 8:30, 9:30, 11:30, 1:30 AND 2:30 $77.00 plus 40.00 = $117.00
Sar far, amount owed for my services = $1005.04

06/14/2018 - 8:30, 9:30, 11:30, 1:30 AND 2:30 $77.00 plus 40.00 = $117.00
Sar far, amount owed for my services = $1005.04

06/19/2018, 8:30, 9;30, 11:30, 1:30, 2:30 and 3:30 $95.00 = 1100.04

So far, amount owed for my services = $1100.04

My emails are not being responded to concerning my pay. However, | will continue to
send a total amount due for services.

$1100.04 plus
06/20/2018, 8:30, 9:15, 10:00, 10:45, 11:30 = $90.00 = 1194.04

06/21/2018, 900, 1:00, 2:00, 2:00 = 59.00 =1253. 04
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 20 of 54

Greetings, | am sending updated payment for my services. In this email, | will include
06/22/18 and 06/26/2018.

06/22/2018, 10:00, 11:00, 1:00, 2:00 and 3:00 = 90.00
06/26/2018, 9:00, 10:00, 11:00, 1:00, 2:00, 2:05 = 95.00

So far, amount owed for my services = 1438.04

1438.04 plus
06/27/2018, 10:00, 11:00, 1:00 and 3:00 = 90.00

The total amount due for my services is = $1,528.04

06/28/2016 8:30, 10:30, 11:30, 1:30 and 2:30 = $90.00

The total amount due for my services is = $1,618.04

06/29/2016 10:00, 11:00, 2:00 and 3:00 = $72.00
The total amount due for my services is = $1690.04

seived from Venmo $173.40 on

 

 

 

 
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 21 of 54

Resignation
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 22 of 54

Dominique Harris
314 Kux Avenue
Tallahassee, Florida 32301
850-559-3250
d.hall09S85S5@gqmail.com

July 2, 2018

Carmazzi Global Solutions
ATTENTION: ORDER VHR
Tabitha Richard, Special Assistant 4
1026 Florin Road #384
Sacramento, CA 95831

Dear Ms. Richard:

| am writing to announce my resignation from Carmazzi Global Solutions,
effective one week from this date.

This was not an easy decision to make. The past last two months have
been great working as VHR and assisting Social Security Administration.
I've enjoyed working as a contractor while demonstrating and managing my
dedicated services. Please have your accounts payable department issue
payment for my services. As of today, my payroll amount equals a total
amount of $1516.04. | would like to request payment in full at this time.

Thank you for the opportunities for growth utilizing my excellent customer
service skills. | wish you and the company all the best. For your
convenience, | have indicated my contact information to the top of this
letter.

incerely, , .
| WM jv H ye

Dominique ‘Harris, VHR

Contractor

/ddh
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 23 of 54

Legal Document Assistants

Paid Invoices
Gmail - Inyaigg from 1 geal Dogumaat haetes7 By cument 1 Filed 07/12/19 Page 24 of 54 Pase!of2

Csmeail Dominique Hall <d.hall098855@gmail.com>

 

 

Invoice from Legal Document Assistants (0773)

 

Legal Document Assistants <service@paypal.com> Sat, Sep 29, 2018 at 1:32 PM
Reply-To: Legal Document Assistants <info@legaldocassistants.com>
To: Dominique Harris <d.hallO988655@gmail.com>

Hello, Dominique Harris

 

Here's your invoice

Legal Document Assistants sent you an invoice for $57.50 USD

Due on receipt

View and Pay Invoice

Note from Legal Document Assistants

Thank you for your business.

https://mail.google.com/mail/u/0?ik=ad9 1 ed5fac& view=pt&search=all&permmsgid=msg-f%3A 1612964029750... 7/2/2019
Gmail - Invaice from Lgeal Pope ERO Bocument 1 Filed 07/12/19 Page 25 of 54 Pase2of2

 

Help & Contact | Security | Apps

 

PayPal is committed to preventing fraudulent emails. Emails from PayPal will always contain
your full name. Learn to identify phishing.

Please don't reply to this email. To get in touch with us, click Help & Contact.

Copyright © 1999-2018 PayPal, Inc. All rights reserved. PayPal is located at 2211 .N. First St,
San Jose, CA 95131.

PayPal PPC0009877:1.7.1:33976e287c4d6

https://mail.google.com/mail/u/0?ik=ad9 1edSfac& view=pt&search=all&permmsgid=msg-f%3A 1612964029750... 7/2/2019
same Case 4:19-CV-O0320-MWCAS Docunent el FIed07/12/19 Page 26 of 54 Pase 1 of2

 

GS ma if Dominique Hall <d.hall098855@gmail.com>

 

You just sent a payment to Legal Document Assistants for invoice 0782

service@paypal.com <service@paypal.com>
To: Dominique Harris <d.hall098855@gmail.com>

Thu, Oct 4, 2018 at 6:04 PM
October 4, 2018 15:03:52 PDT

Transaction {D:
77E834935732 1 360P

 

You just sent a $27.50 USD payment

Hello Dominique Harris,

Thanks for using PayPal. It may take a few moments for this transaction to appear in your account.

View Your Invoice

Invoice #0782

Payment to:
Legal Document Assistants
info@legaldocassistants.com

Shipping address:

3714 Kux Avenue
Tallahassee, FL 32301
United States

Description Quantity Price Amount

1 $27.50 USD $27.50 USD
Skip Trace Service

1 person

Subtotal $27.50 USD
Discount $0.00 USD
Total $27.50 USD
Amount paid $27.50 USD
Amount due $0.00 USD

https://mail.google.com/mail/u/0?ik=ad91 ed5fac& view=pt&search=all&permmsgid=msg-f%3A 1613434103333... 7/2/2019
same CASE 4:19 CV- COS OC RS {SEERA DEIR 7/12/19 Page 27 of 54 Pae2 of 2

Payment method

MASTER_CARD

(A316 $27.50 USD

This transaction will appear on your card statement as PAYPAL *LDA,

Help Center | Resolution Center | Security Center

PayPal is committed to preventing fraudulent emails. Emails from PayPal will always contain your full name. Learn to identify
phishing.

Please don't reply to this email. To get in touch with us, click Help & Contact.

Copyright © 1999-2018 PayPal, Inc. All rights reserved. PayPal is located at 2211 N. First St, San Jose, CA
95131.

PayPal PPC000954:1.28.4.8:fdfce0009238c

https://mail.google.com/mail/u/0?ik=ad9 ledSfac&view=pt&search=all& permmsgid=msg-f%3A 1613434103333... 7/2/2019
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 28 of 54

One payment $173.40
7/8/2018 Case 4rai-clgn@9 92 OaA WaidG 27S 40 Fo gan Veen balanéeil eave I iiLatihS orlitangfer 2 yolrtb4nk account.

 

| Gmail Dominique Hall <d.hall098855@gmail.com>

 

 

James Carmazzi paid $173.4 40 to your Venmo balance. Leave it in Venmo or r transfer
it to your bank account.

Venmo <venmo@venmo.com> Fri, Jun 29, 2018 at 6:04 PM
Reply-To: Venmo No-reply <no-reply@venmo.com>
To: d.hall098855@gmail.com

James Carmazzi paid You

 

VHR Services
Coverage period: May 10 - May
25

Jun 29, 2018 PDT - + $173.40
Like - Comment

Or save your balance for future payments with
friends through Venmo!

For any issues, including the recipient not receiving
funds, please contact us at support(@venmo.com or call
1-855-812-4430.

See our disclosures for more information.

This payment will be reviewed for compliance with our
User Agreement and if we determine that there is a
violation by either party, it may be reversed or your
ability to transfer to your bank account may be
restricted.

Venmo is a service of PayPal, Inc., a licensed
provider of money transfer services. All money
transmission is provided by PayPal, Inc. pursuant
to PayPal, Inc.’s licenses.

PayPal is located at
2211 North First Street, San Jose, CA 95131

For security reasons, you cannot unsubscribe from
payment emails.

https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 ed5fac&jsver=udqAzWhC2a4.en.&cbl=gmail_fe_180701.15 ) P4&view=pt&msg=1644d932a79848908q... 1/1
Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 30 of 54

Email Communication
71512018 Case 4:19-cv-00320-MW-CAS Gift cRFRETISAP: Potein@eay19 Page 31 of 54

 

Coamail Dominique Hall <d.hall098855@gmail.com>

 

REPLY ASAP: Dominique Harris

2 messages

 

Order VHR <ordervhr@carmazzi.com> Tue, Jul 3, 2018 at 10:59 AM
To: Dominique Hail <d.hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>

Hi Dominique,

Can you please confirm if you worked:

6/26 with AL] Heller
6/28 with AL] Herman

If so, to properly get paid, invoicing department needs the hearing tickets emailed to us
immediately otherwise payment for these hearings will be an issue if we don’t receive
your tickets.

If you did work and do not have a copy of the tickets, please let us know as well.

Kind Regards,

Scheduling Team Carmazzi Global Solutions | Voice 888.452.6543 Fax 866.648.3431 | PLEASE REPLY TO ordervhr@carmazzi.com

 

| www.carmazzi.com 1 GS-10F-0504X | Like our page on Facebook E24

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

4 Please consider the environment before printing this email.

From: Dominique Hall <d.hall098855@gmail.com>

Sent: Monday, July 02, 2018 3:00 PM

To: Order VHR <ordervhr@carmazzi.com>; Accounts Payable <accountspayable@carmazzi.com>
Subject: Re: Dominique Harris

 

https://mail.google.com/mail/u/0/?ul=2&ik=ad91 edSfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1 &view=pt&q=ordervir%40carmazzi.co... 1/4
71512018 Case 4:19-cv-00320-MW-CAS Doc®mitMothinidtd@etr@7/12/19 Page 32 of 54

Dominique Harris
21 messages

| Gmail Dominique Hall <d.hall098855@gmail.com>

 

 

 

Dominique Hall <d.hall098855@gmail.com> ‘ Tue, May 8, 2018 at 8:23 PM
To: accountspayable@carmazzi.com

Good afternoon, | am a new employee and | do not have full understanding of form 1099. | filled

out the form to the best of my ability but not sure if | completed them correctly. This is all new to
me and | need to know about independent contracting.

Do | need to get LLC license or can | individually use my social security number? Your
assistance would be greatly appreciated.

Thank you.

 

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 14, 2018 at 6:09 PM
To: accountspayable@carmazzi.com

Since no one has replied to email from May 8, 2018, | decided to reach out again. | see in documents, it states a 60 days
wait for payment. According to schedule:

Since it's a 60 day waiting period for payments, please see the information below for my pay:
Pay Days: July 20, 2018, August 5, 2018, August 20, 2018, September 5, 2018 and September 20, 2018
Panama City, Florida (Documentation faxed with confirmation)

7 05/17/2018 - 8:30, 9:30, 10:30, 12:30 and 1:30 Documentation faxed with confirmation $77.00 +78.52 mileage
=$155.52

/, 05/30/2018 - 9:00, 10:00, 12:00, 1:00 and 2:00 Documentation faxed with confirmation $51.00 + 78.52 mileage = $129.52

Tallahassee, Florida (Documentation faxed with confirmation)

6/04/2018 - 8:30, 9:30, 10:30, 11:30 and 1:30 $77.00
06/05/2018 - 8:30, 10:30, 11:30, 1:30, 2:30 and 3:30 $95.00
V0 1/06/2018 - 10:00, 11:00, 1:00, 2:00 and 3:00 $77.00
06/07/2018 - 8:30, 9:30, 10:30, 1:30, 2:30 and 3:30 $95.00
(08/11/2018 - 9:30, 10:45, 1:00, 2:15, and 3:30$ $64.00
5 /12/2018 - 8:30, 9:45, 11:00 and 1:15 $59.00
Van 3/2018 - 10:00, 11:00, 2:00 and 3:00 $59.00
Y 6.

/14/2018 - 8:30, 9:30, 11:30, 1:30 AND 2:30 $77.00

vpator20%8 - 8:30, 9:30, 10:30, 11:30 and 1:30 $77.00

Sar far, amount owed for my services = $965.04

NOTE: | am working the entire month of June, except for June 25, 2018. This is the day | have requested off due
to my son's surgery.

[Quoted text hidden]

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 14, 2018 at 6:14 PM
To: accountspayable@carmazzi.com

 

https://mail.google.com/mail/u/0/?7ul=2&ik=ad91 edSfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 1/10
71512018 Case 4:19-cv-00320-MW-CAS GihicREREMsAP: PorealaGe7aas19 Page 33 of 54

_ To: Order VHR <ordervhr@carmazzi.com>; Accounts Payable <accountspayable@carmazzi.com>
| Subject: Fwd: Dominique Harris

This is an urgent communication that needs immediate attention, please read attachment and respond promptly.
| + Your cooperation and consideration would be greatly appreciated.

i
|
|
:
i

| Thank you

f ooerennene Forwarded message ----------

_ From: Dominique Hall <d.hallQ98855@gmail.com>
' Date: Tue, May 8, 2018 at 5:23 PM

Subject: Dominique Harris

| To: agcountspayable@carmazzi.com

Good afternoon, | am a new employee and | do not have full understanding of form 1099. | filled out the form to
the best of my ability but not sure if | completed them correctly. This is all new to me and | need to know about
independent contracting.

| Do | need to get LLC license or can | individually use my social security number? Your assistance would be greatly
; appreciated.

2 Thank you,

 

 

Dominique Hall <d.hall098855@gmail.com> Tue, Jul 3, 2018 at 11:55 AM
To: Order VHR <ordervhr@carmazzi.com>

Yes | did all information was forward to Matthew. | have confirmation paperwork.
(Quoted text hidden}

2 attachments

  

[7] image002.jpg
141K

f=] image003.jpg
Sak

 

https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 edSfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.4 1_p1&view=pt&q=ordervhr%40carmazzi.co... 4/4
7/5/2018

t

i

 

Case 4:19-cv-00320-MW-CAS Gitt)eRERIASAP: Bataalg@eHariy19 Page 34 of 54

 Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California,
| We operate on Green policies, and therefore accept all documents electronically, Please contact your account

representative if a physical address is needed.

Sy Please consider the environment before printing this email.

From: Dominique Hall <d.hall098855@gmail.com>

' Sent: Thursday, June 28, 2018 9:18 AM
_ To: Order VHR <ordervhr@carmazzi.com>
| Subject: Re: Dominique Harris

| need money ASAP, financial hardships | having been working hard for the company.

Emergency!

On Thu, Jun 28, 2018, 10:58 AM Order VHR <ordervhr@carmazzi.com> wrote:

- Hello Dominique,

i

The current amount we have processing is $173.00. Each hearing has to be submitted to SSA for approval and
| then the records between us and the SSA must be compared and signed off before we can process payment..
_ that is why payment takes so long.

We can make a one-time exception and venmo that amount due to this being an emergency, however we must
~ stress it is a one-time exception. We will also need you to keep that in strict confidence since others will still
- have to wait the processing period.

' Please send your venmo account information.
|
| Regards,

' Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431
bhonore-duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of
Sacramento, California. We operate on Green policies, and therefore accept all documents
'. electronically. Please contact your account representative if a physical address is needed.

P Please consider the environment before printing this email.

- From: Dominique Hall <d.hall098855@gmail.com>
Sent: Wednesday, June 27, 2018 3:58 PM

nttps://mail.google.com/mail/u/0/?ul=2&ik=ad91 edSfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1 &view=pt&q=ordervhr%40carmazzi.co... 3/4
71512018 Case 4:19-cv-00320-MW-CAS Doc@maeriothinifadeedr87/12/19 Page 35 of 54

[Quoted text hidden}

 

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 28, 2018 at 12:18 PM
To: Order VHR <ordervhr@carmazzi.com>

| need money ASAP, financial hardships | having been working hard for the company.

Emergency!
[Quoted text hidden]

 

Wee PS

 

Order VHR <ordervhr@carmazzi.com> Thu, Jun 28, 2018 at 1:09 PM
To: Dominique Hall <d.hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>

| understand. The best we can do right now is the $173.00. Do you have a venmo account? If not please download the
ap, set up the account and get us your account information so we can send over the $173.00 as a one-time exception.

Regards,

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431 bhonore-
duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook Et#

 

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

fy Please consider the environment before printing this email.

From: Dominique Hall <d.hallO98855@gmail.com>
Sent: Thursday, June 28, 2018 9:18 AM

To: Order VHR <ordervhr@carmazzi.com>
Subject: Re: Dominique Harris

[Quoted text hidden]

 

Dominique Hall <d.hall098855@gmail.com> Mon, Jul 2, 2018 at 5:59 PM
To: Order VHR <ordervhr@carmazzi.com>, accountspayable@carmazzi.com

1438.04 plus
06/27/2018, 10:00, 11:00, 1:00 and 3:00 = 90.00

The total amount due for my services is = $1,528.04
https://mail.googie.com/mail/u/0/?ul=2&ik=ad9 1 edSfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 7/10
7/5/2018 Case 4:19-cv-00320-MW-CAS DocGrrtrotiniftidetdn®7/12/19 Page 36 of 54
CORRECTION

On 06/14/2018, | trained for Carmazzi and was told | would receive an additonal $10.00 for each hearing. Therefore,
instead of $77.00, | should receive a total of $117.00 for today. Please make note and make sure I'm paid correctly for
my services.

Thank you
[Quoted text hidden]

 

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 14, 2018 at 6:23 PM
To: accountspayable@carmazzi.com

PLEASE MAKE NOTE

06/14/2018 - 8:30, 9:30, 11:30, 1:30 AND 2:30 ( Plus training = $117.00)
(Quoted text hidden]

 

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 14, 2018 at 6:27 PM
To: accountspayable@carmazzi.com

Panama City, Florida (Documentation faxed with confirmation)

05/17/2018 - 8:30, 9:30, 10:30, 12:30 and 1:30 Documentation faxed with confirmation $77.00 +78.52 mileage
=$155,52
05/30/2018 - 9:00, 10:00, 12:00, 1:00 and 2:00 Documentation faxed with confirmation $51.00 + 78.52 mileage = $129.52

Tallahassee, Florida (Documentation faxed with confirmation)

06/01/2018 - 8:30, 9:30, 10:30, 11:30 and 1:30 $77.00

06/04/2018 - 8:30, 9:30, 10:30, 11:30 and 1:30 $77.00

06/05/2018 - 8:30, 10:30, 11:30, 1:30, 2:30 and 3:30 $95.00

06/06/2018 - 10:00, 11:00, 1:00, 2:00 and 3:00 $77.00

06/07/2018 - 8:30, 9:30, 10:30, 1:30, 2:30 and 3:30 $95.00

06/11/2018 - 9:30, 10:45, 1:00, 2:15, and 3:30$ $64.00

06/12/2018 - 8:30, 9:45, 11:00 and 1:15 $59.00

06/13/2018 - 10:00, 11:00, 2:00 and 3:00 $59.00

06/14/2018 - 8:30, 9:30, 11:30, 1:30 AND 2:30 $77.00 plus 40.00 = $117.00

Sar far, amount owed for my services = $1005.04

NOTE: | am working the entire month of June, except for June 25, 2018. This is the day | have requested off due
to my son's surgery.

[Quoted text hidden}

 

Dominique Hall <d.hall098855@gmail.com> Fri, Jun 15, 2018 at 4:49 PM
To: accountspayable@carmazzi.com

https://mail.google.com/mail/u/0/?ul=2&ik=ad9 1 ed5fac&jsver=LOkkDBMobFU.en. &cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 2/10
71512018 Case 4:19-cv-00320-MW-CAS Gina cREReNIsAP: BateniqGsHarty19 Page 37 of 54
1438.04 plus

i

a 06/27/2018, 10:00, 11:00, 1:00 and 3:00 = 90.00

The total amount due for my services is = $1,528.04

06/28/2016 8:30, 10:30, 11:30, 1:30 and 2:30 = $90.00

The total amount due for my services is = $1,618.04

06/29/2016 10:00, 11:00, 2:00 and 3:00 = $72.00
The total amount due for my services is = $1690.04 -

FREI IO IOI TITRE D ay ent re ceived from Venmo $ 1 73 .40 on 07/02/20 4 Ge edited irae de de seid

HRAKEEKRERREREEARREREER

Carmazzi Balance Due = $1516.64

On Thu, Jun 28, 2018 at 1:09 PM, Order VHR <ordervhr@carmazzi.com> wrote:

. | understand. The best we can do right now is the $173.00. Do you have a venmo account? If not please download
. the ap, set up the account and get us your account information so we can send over the $173.00 as a one-time
, exception.

Regards,

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431
_ bhonore-duncan@carmazzi.com | www.carmazzi.com| Like our page on Facebook Eta

 

 

https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 ed5fac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p71&view=pt&q=ordervhr%40carmazzi.co... 2/4
7/5/2018 Case 4:19-cv-00320-MW-CAS Doc@matriothinied@ler87/12/19 Page 38 of 54

From: Dominique Hall <d.hall098855@gmail.com>

Sent: Wednesday, June 27, 2018 3:58 PM

To: Order VHR <ordervhr@carmazzi.com>; Accounts Payable <accountspayable@carmazzi.com>
Subject: Fwd: Dominique Harris

[Quoted text hidden]

 

Order VHR <ordervhr@carmazzi.com> Thu, Jun 28, 2018 at 10:58 AM
To: Dominique Hall <d.hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>, Accounts Payable
<accountspayable@carmazzi.com>

Hello Dominique,

The current amount we have processing is $173.00. Each hearing has to be submitted to SSA for approval and then
the records between us and the SSA must be compared and signed off before we can process payment.. that is why
payment takes so long.

We can make a one-time exception and venmo that amount due to this being an emergency, however we must stress
it is a one-time exception. We will also need you to keep that in strict confidence since others will still have to wait the
processing period.

Please send your venmo account information.

Regards,

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions i Voice 888.452.6543 x516 | Fax 866.648.3431 bhonore-
duncan@carmazzi.com | www.carmazzi.com! Like our page on Facebook Eek

 

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

sy Please consider the environment before printing this email.

From: Dominique Hall <d.hallO98855@gmail.com>
Sent: Wednesday, June 27, 2018 3:58 PM
To: Order VHR <ordervhr@carmazzi.com>; Accounts Payable <accountspayable@carmazzi.com>

Subject: Fwd: Dominique Harris

This is an urgent communication that needs immediate attention, please read attachment and respond promptly. Your
cooperation and consideration would be greatly appreciated.

Thank you

https://mail.google.com/mail/u/0/?ul=2&ik=ad91 ed5fac&sver=LOkkDBMobFU.en.&cbi=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 6/10
7/5/2018 Case 4:19-cv-00320-MW-CAS DocGmabnbcininiftiwedn7/12/19 Page 39 of 54
Good afternoon, | have tried reaching out to this email several times and no one has replied. Please reply to my email
concerning upcoming pay. | need confirmation that my emails are received.

Thank you
[Quoted text hidden}

 

Dominique Hall <d.hall098855@gmail.com> Tue, Jun 19, 2018 at 7:07 PM
To: accountspayable@carmazzi.com

V 06/14/2018 - 8:30, 9:30, 11:30, 1:30 AND 2:30 $77.00 plus 40.00 = $117.00
Sar far, amount owed for my services = $1005.04
/ 06/19/2018, 8:30, 9;30, 11:30, 1:30, 2:30 and 3:30 $95.00 = 1100.04

So far, amount owed for my services = $1100.04

{Quoted text hidden]

 

Dominique Hall <d.hall098855@gmail.com> Mon, Jun 25, 2018 at 11:03 PM
To: accountspayable@carmazzi.com

My emails are not being responded to concerning my pay. However, | will continue to send a total amount due for
services.

$1100.04 plus
/ 06/20/2018, 8:30, 9:15, 10:00, 10:45, 11:30 = $90.00 = 1194.04

06/21/2018, 900, 1:00, 2:00, 2:00 = 59.00 =1253. 04

(Quoted text hidden)

 

Dominique Hall <d.hallO98855@gmail.com> Tue, Jun 26, 2018 at 10:30 PM
To: accountspayable@carmazzi.com

Greetings, | am sending updated payment for my services. In this email, | will include 06/22/18 and 06/26/2018.
06/22/2018, 10:00, 11:00, 1:00, 2:00 and 3:00 = 90.00
06/26/2018, 9:00, 10:00, 11:00, 1:00, 2:00, 2:05 = 95.00

So far, amount owed for my services = 1438.04

(Quoted text hidden]

 

Dominique Hall <d.hall098855@gmail.com> Wed, Jun 27, 2018 at 5:33 PM
To: accountspayable@carmazzi.com
4438.04 plus
/bevzria0%e, 10:00, 11:00, 1:00 and 3:00 = 90.00

The total amount due for my services is = $1,528.04
[Quoted text hidden]

https://mail.google.com/mail/u/0/?ui=2&ik=ad01 edSfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_1 80627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 3/10
7/5/2018 Case 4:19-cv-00320-MW-CAS Doctmiemotbiniqud@ar9 7/12/19 Page 40 of 54

From: Dominique Hail <d.hall098855@gmail.com>

Sent: Monday, July 02, 2018 5:19 PM

To: Order VHR <ordervhr@carmazzi.com>; Accounts Payable <accountspayable@carmazzi.com>
Subject: Re: Dominique Harris

[Quoted text hidden]

(Quoted text hidden]

| (Quoted text hidden}
|

| [Quoted text hidden]

[Quoted text hidden]
' [Quoted text hidden]
| [Quoted text hidden]

| [Quoted text hidden]

| Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of
po Sacramento, California. We operate on Green policies, and therefore accept all documents
|. electronically. Please contact your account representative if a physical address is needed.

P Please consider the environment before printing this email.

' From: Dominique Hall <d.hall098855@gmail.com>

| . Sent: Wednesday, June 27, 2018 3:58 PM

| | To: Order VHR <ordervhr@carmazzi.com>; Accounts Payable <accountspayable@carmazzi.com>
- Subject: Fwd: Dominique Harris

 

This is an urgent communication that needs immediate attention, please read attachment and respond
promptly. Your cooperation and consideration would be greatly appreciated.

' > Thank you

| wanemenace Forwarded message ----------

_ From: Dominique Hall <d.hall0Q98855@gmail.com>
| Date: Tue, May 8, 2018 at 5:23 PM

_ Subject: Dominique Harris

. To: accountspayable@carmazzi.com

 

| i
1

https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 ed5fac&/sver=LOkkDBMobFU.en.&chl=gmail_fe_180627.11_pi &view=pt&q=ordervhr%40carmazzi.co... 9/10
71512018 Case 4:19-cv-00320-MW-CAS Doc@imaieriothiniqud @ar87/12/19 Page 41 of 54

06/28/2016 8:30, 10:30, 11:30, 1:30 and 2:30 = $90.00

The total amount due for my services is = $1,618.04

06/29/2016 10:00, 11:00, 2:00 and 3:00 = $72.00
The total amount due for my services is = $1690.04

TREE ITT III TTI I IIIT TIES BY A nt received from Venmo $1 73 .40 on 07/02/20 1 Qi Raa RA Ie
REEEREKEERERRREERERERER

Carmazzi Balance Due = $1516.64

[Quoted text hidden]

 

Dominique Hall <d.hall098855@gmail.com> Mon, Jul 2, 2018 at 8:19 PM
To: Order VHR <ordervhr@carmazzi.com>, accountspayable@carmazzi.com

Please find attached, my resignation letter with Carmazzi Global Solutions.
[Quoted text hidden]

Resignation Letter.docx
13K

 

Order VHR <ordervhr@carmazzi.com> Tue, Jul 3, 2018 at 2:57 PM
To: Dominique Hall <d.hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>

Received, thank you for letting us know, and we wish you all the best.

Please be sure to return your badge to the SSA.

Kind Regards,

Tabitha Richard | Special Assistant | Carmazzi Global Solutions | Voice 888.452.6543 Fax 866.648.3431 | PLEASE REPLY TO
ordervhr@carmazzi.com

 

| www.carmazzi.com | GS-10F-0504X | Like our page on Facebook

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

ey Please consider the environment before printing this email,

https://mail.google.com/mail/u/0/?7ui=2&ik=ad91 eddfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 8/10
71512018 - Case 4:19-cv-00320-MW-CAS Doc@mnabrRothinigud@idn87/12/19 Page 42 of 54

Good afternoon, | am a new employee and | do not have full understanding of form 1099. | filled out the form to
_ the best of my ability but not sure if | completed them correctly. This is all new to me and | need to know about
| | | independent contracting.

| Do | need to get LLC license or can | individually use my social security number? Your assistance would be
greatly appreciated.

| Thank you.

 

 

https://mail.google.com/mail/u/0/?ui=2&ik=ad91 edSfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.c... 10/10
71512018 Case 4:19-cv-00320-MV@raiA SEEDAMUSTEMBbibbilily tedyASAPZTAIGhadstage 43 of 54

 

| Gmail : Dominique Hall <d.hall098855@gmail.com>

 

NEED AUGUST Availability Today ASAP- Tallahassee

2 messages

 

Order VHR <ordervhr@carmazzi.com> Mon, Jul 2, 2018 at 9:56 AM
To: Order VHR <ordervhr@carmazzi.com>

Hello,

Please send me your August availability ASAP by 12pm ET so you won't be left out on
the August schedule. Thank you!

Kind Regards,

Tabitha Richard | Special Assistant | Carmazzi Global Solutions | Voice 888.452.6543 Fax
866.648.3431 | PLEASE REPLY TO ordervhr@carmazzi.com

 

| www.carmazzi.com | GS-10F-0504X | Like our page on Facebook
Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We

operate on Green policies, and therefore accept all documents electronically. Please contact your account representative
if a physical address is needed,

4 Please consider the environment before printing this email.

 

Dominique Hall <d.hall098855@gmail.com> Mon, Jul 2, 2018 at 5:08 PM
To: Order VHR <ordervhr@carmazzi.com>

Unfortunately, | am unavailable to work on the schedule for the month of August. Thank you.
[Quoted text hidden] .

https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 ed5fac&jsver=LOkkKDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 1/1

 
7/5/2018 Case 4:19-cv-00320-MW- Cen&il - Deanery eniiahk agetadlhasyéen Ged Page 44 of 54

 

| Gmail Dominique Hall <d.hall098855@gmail.com>

 

[Venmo] Your bank account has been added
11 messages

 

Venmo <venmo@venmo.com> Thu, Jun 28, 2018 at 4:06 PM
Reply-To: support@venmo.com
To: d.hall098855@gqmail.com

Sunshine Community Bank

In order to do this, we already issued two small
deposits and two withdrawals of the same
amount to your bank. Check your Sunshine
Community Bank statement in 1-3 business
days, then go to https://venmo.com/verifybank
to verify the amounts.

Add an additional layer of security to your
Venmo account by setting up a PIN code in our
mobile app. Learn more

PayPal is located at
2211 North First Street, San Jose, CA 95131

 

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 28, 2018 at 4:17 PM
To: ordervhr@carmazzi.com

Here is the sign up email. | will verify account tomorrow.
{Quoted text hidden]

 

Order VHR <ordervhr@carmazzi.com> Thu, Jun 28, 2018 at 4:19 PM
To: Dominique Hall <d.hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>

Thank you, | assume you used this email address to sign up? May we please have your username so we make sure to
send it to the correct place?

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431 bhonore-
duncan@carmazzi.com | www.carmazzi.com! Like our page on Facebook 4

 

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

= Please consider the environment before printing this email,
https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 ed5fac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1 &view=pt&q=ordervhr%40carmazzi.co... 1/8
7/5/2018 Case 4:19-cv-00320-MW- Cah&il - Deneioy rr@raiik agethadh@syeéeR hed Page 45 of 54

From: Dominique Hall <d.hall098855@gmail.com>
Sent: Thursday, June 28, 2018 1:17 PM

To: Order VHR <ordervhr@carmazzi.com>

Subject: Re: [Venmo] Your bank account has been added

{Quoted text hidden]

 

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 28, 2018 at 4:46 PM
To: Order VHR <ordervhr@carmazzi.com>

| did not use Carmazzi email address, | use my own
d.hall098855@gmail.com

USERNAME: www.venmo.com/Dominique-Harris-2 1062
{Quoted text hidden]

 

Order VHR <ordervhr@carmazzi.com> Thu, Jun 28, 2018 at 5:31 PM
To: Dominique Hall <d,hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>

Right, the email address you are using to communicate with us now. Just making sure ©

i will send to accounting. Thanks!

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431 bhonore-
duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook EE

 

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California, We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

x Please consider the environment before printing this email.

From: Dominique Hall <d.hall098855@gmail.com>
Sent: Thursday, June 28, 2018 1:46 PM

To: Order VHR <ordervhr@carmazzi.com>

Subject: Re: [Venmo] Your bank account has been added

| did not use Carmazzi email address, | use my own
d.hall098855@gmail.com

USERNAME: www.venmo.com/Dominique-Harris-2 1062

https://mail.google.com/mail/u/0/?ui=2&ik=ad91 ed5fac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1 &view=pt&q=ordervhr%40carmazzi.co... 2/8
7/5/2018 Case 4:19-cv-00320-MW- C@nBil - Vanna) raentaik atedadh@syéen Aled Page 46 of 54
On Thu, Jun 28, 2018 at 4:19 PM, Order VHR <ordervhr@carmazzi.com> wrote:

_ Thank you, | assume you used this email address to sign up? May we please have your username so we make sure
_ to send it to the correct place?

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431
bhonore-duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook Ei!

 

: Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California.
_ We operate on Green policies, and therefore accept all documents electronically. Please contact your account
' representative if a physical address is needed.

= Please consider the environment before printing this email.

| From: Dominique Hall <d.hall098855@gmail.com>
Sent: Thursday, June 28, 2018 1:17 PM

To: Order VHR <ordervhr@carmazzi.com>

Subject: Re: [Venmo] Your bank account has been added

i Here is the sign up email. | will verify account tomorrow.

On Thu, Jun 28, 2018, 4:06 PM Venmo <venmo@venmo.com> wrote:

- Sunshine Community Bank

In order to do this, we already issued two small deposits and two withdrawals of the same amount to your
»+++ 4595 3bank. Check your Sunshine Community Bank statement in 1-3 business days, then go to
https://venmo.com/verifybank to verify the amounts.

Add an additional layer of security to your Venmo account by setting up a PIN code in our mobile app. Learn more

PayPal is located at
2211 North First Street, San Jose, CA 95131

 

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 28, 2018 at 5:34 PM
To: Order VHR <ordervhr@carmazzi.com>

Ok, thanks, it just said bank account added.
[Quoted text hidden]

 

Dominique Hall <d.hall098855@gmail.com> Fri, Jun 29, 2018 at 12:09 PM
To: Order VHR <ordervhr@carmazzi.com>

My account has been verified and need you make deposit immediately. | have to paid utilities before 5:00pm. Thank you
[Quoted text hidden}

https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 eddfac&isver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1 &view=pt&q=ordervhr%40carmazzi.co... 3/8
7/5/2018 Case 4:19-cv-00320-MW-CGnBil - Dentay Mewnibathk abet tinas/y¥éeA kuBed Page 47 of 54

 

2 attachments
cy image001.jpg
1K

=] image001,jpg
“1K

 

 

Dominique Hall <d,hall098855@gmail.com> Fri, Jun 29, 2018 at 1:58 PM
To: Order VHR <ordervhr@carmazzi.com>

| repeat, need funds deposited immediately into account.
[Quoted text hidden}

 

 

 

Order VHR <ordervhr@carmazzi.com> Fri, Jun 29, 2018 at 2:28 PM
To: Dominique Hall <d.hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>

Hello Dominique,
| have reached out to accounting. | will update you as soon as | have an update.

Regards,

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431 bhonore-
duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook

 

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

xs Please consider the environment before printing this email.

From: Dominique Hall <d.hall098855@gmail.com>
Sent: Friday, June 29, 2018 9:10 AM

{Quoted text hidden]

(Quoted text hidden)
[Quoted text hidden}

| [Quoted text hidden]

[Quoted text hidden}

: [Quoted text hidden}

_ [Quoted text hidden]

i [Quoted text hidden}
https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 edSfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 4/8
7/5/2018 Case 4:19-cv-00320-MW- Can&il - Daneid ia@ntiahk atci@tn@s/den Au@ed Page 48 of 54

- [Quoted text hidden}
| (Quoted text hidden}

 

 

|| | Sunshine Community Bank
In order to do this, we already issued two small deposits and two withdrawals of the same amount to

_ | +e++5253 your bank. Check your Sunshine Community Bank statement in 1-3 business days, then go to
Poy https://venmo.com/verifybank to verify the amounts.

 

 

| Add an additional layer of security to your Venmo account by setting up a PIN code in our mobile app. Learn more

po PayPal is located at
: 2211 North First Street, San Jose, CA 95131

Dominique Hall <d.hall098855@gmail.com> Fri, Jun 29, 2018 at 6:03 PM
To: Order VHR <ordervhr@carmazzi.com>

Due as of 06/28/2018 $1528.04

As of today $1600.04
10:00, 11:00, 2:00 and 3:00 = 72.00

- Grand total = $1600.04
{Quoted text hidden]

 

2 attachments

=] image001.jpg
44K

 

~WRD000.jpg
1K

Order VHR <ordervhr@carmazzi.com> Mon, Jul 2, 2018 at 10:18 AM
To: Dominique Hall <d.hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>

Hello Dominique,

As | explained before there is a processing protocol we are contractually obligated to follow. We were able to make
the one-time exception for the amount already processed but are not able to accelerate your entire pay at this time.
Your other pay will be sent according to the attached pay schedule.

https://mail.google.com/mail/u/0/?ui=2&ik=ad91 ed5fac&sver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p17 &view=pt&q=ordervhr%40carmazzi.co... 5/8
71512018 Case 4:19-cv-00320-MW-C rail -PetuonYeubabk aedbed Hay badt/ddded Page 49 of 54

Regards,

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431 bhonore-
duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook ls

 

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

sy Please consider the environment before printing this email,

From: Dominique Hall <d.hall098855@gmail.com>
Sent: Friday, June 29, 2018 3:04 PM

To: Order VHR <ordervhr@carmazzi.com>

Subject: Re: [Venmo] Your bank account has been added

Due as of 06/28/2018 $1528.04

As of today $1600.04
10:00, 11:00, 2:00 and 3:00 = 72.00

Grand total = $1600.04

On Fri, Jun 29, 2018, 2:28 PM Order VHR <ordervhr@carmazzi.com> wrote:

i Hello Dominique,
| [have reached out to accounting. | will update you as soon as | have an update.
» Regards,

. Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431
' bhonore-duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook |.,.'facebook

_ Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California.
_ We operate on Green policies, and therefore accept all documents electronically. Please contact your account
| representative if a physical address is needed.

fs Please consider the environment before printing this email.

https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 ed5fac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 6/8
7/5/2018 Case 4:19-cv-00320-MW-Céx&ail - Daatammeunbahk abd@ral Has/dded/dkGea Page 50 of 54

|. From: Dominique Hall <d.hall098855@gmail.com>

; Sent: Friday, June 29, 2018 9:10 AM

, To: Order VHR.<ordervhr@carmazzi.com>

| Subject: Re: [Venmo] Your bank account has been added

' My account has been verified and need you make deposit immediately. | have to paid utilities before 5:00pm. Thank
' you

| On Thu, Jun 28, 2018, 5:34 PM Dominique Hall <d.hall098855@gmail.com> wrote:

| | Ok, thanks, it just said bank account added.

74
} '

On Thu, Jun 28, 2018 at 5:31 PM, Order VHR <ordervhr@carmazzi.com> wrote:

Right, the email address you are using to communicate with us now. Just making sure ©

| will send to accounting. Thanks!

- Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431
: bhonore-duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook

| Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of
| Sacramento, California. We operate on Green policies, and therefore accept all documents
- electronically. Please contact your account representative if a physical address is needed.

: P Please consider the environment before printing this email,

_ From: Dominique Hall <d,hall098855@gmail.com>
|, Sent: Thursday, June 28, 2018 1:46 PM

| | | To: Order VHR <ordervhr@carmazzi.com>

Subject: Re: [Venmo] Your bank account has been added

| did not use Carmazzi email address, | use my own
 d,hall098855@gmail.com
_ USERNAME: www.venmo.com/Dominique-Harris-21062

* On Thu, Jun 28, 2018 at 4:19 PM, Order VHR <ordervhr@carmazzi.com> wrote:

Thank you, | assume you used this email address to sign up? May we please have your
‘ username so we make sure to send it to the correct place?

https://mail.google.com/mail/u/0/? ui=2&ik=ad9 1 edSfac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 7/8
7/5/2018

i

 

Case 4:19-cv-00320-MW-C&&il - Dernoitembabk abeda@dl hasyden/duded Page 51 of 54

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 |
Fax 866.648.3431 bhonore-duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento,

| California. We operate on Green policies, and therefore accept all documents electronically. Please

contact your account representative if a physical address is needed.

sy Please consider the environment before printing this email.

From: Dominique Hall <d.hall098855@gmail.com>
Sent: Thursday, June 28, 2018 1:17 PM

: To: Order VHR <ordervhr@carmazzi.com>

Subject: Re: [Venmo] Your bank account has been added

. Here is the sign up email. | will verify account tomorrow.

| On Thu, Jun 28, 2018, 4:06 PM Venmo <venmo@venmo.com> wrote:

 

 

|_.'Image removed by sender. venmal

- Sunshine Community Bank

In order to do this, we already issued two small deposits and two withdrawals of the same
| «+++6953 amount to your bank. Check your Sunshine Community Bank statement in 1-3 business
days, then go to https://venmo.com/verifybank to verify the amounts.

| Add an additional layer of security to your Venmo account by setting up a PIN code in our mobile app.
' Learn more

PayPal is located at
2211 North First Street, San Jose, CA 95131

 

 

https://mail.google.com/mail/u/0/?ui=2&ik=ad9 1 ed5fac&jsver=LOkkKDBMobFU.en.&cbi=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co...

VHR Pay Schedule.pdf

254K

8/8
71512018 Case 4:19-cv-00320-MW-CAS Doc@me@rRomninifieetir@7/12/19 Page 52 of 54

Dominique Hall <d.hall098855@gmail.com> Wed, Jun 27, 2018 at 6:57 PM
To: Order VHR <ordervhr@carmazzi.com>, accountspayable@carmazzi.com

 

This is an urgent communication that needs immediate attention, please read attachment and
respond promptly. Your cooperation and consideration would be greatly appreciated.

Thank you

{Quoted text hidden}

 

Payroli Check.docx
13K

 

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 28, 2018 at 10:00 AM
To: ordervhr@carmazzi.com

Urgent request, overnight pay by FEDEX.

none nnen Forwarded message ---------

From: Dominique Hail <d.hall098855@gmail.com>
Date: Tue, May 8, 2018, 8:23 PM

Subject: Dominique Harris

To: <accountspayable@carmazzi.com>

Good afternoon, | am a new employee and | do not have full understanding of form 1099. | filled
out the form to the best of my ability but not sure if | completed them correctly. This is all new to
me and | need to know about independent contracting.

Do | need to get LLC license or can | individually use my social security number? Your
assistance would be greatly appreciated.

Thank you.

Dominique Hall <d.hall098855@gmail.com> Thu, Jun 28, 2018 at 10:01 AM
-To: ordervhr@carmazzi.com

 

Again, urgent request!

weeemeneee Forwarded message ---------

From: Dominique Hail <d.hall098855@gmail.com>
Date: Tue, May 8, 2018, 8:23 PM

Subject: Dominique Harris

To: <accounispayable@carmazzi.com>

Good afternoon, | am a new employee and | do not have full understanding of form 1099. | filled
out the form to the best of my ability but not sure if | completed them correctly. This is all new to
me and | need to know about independent contracting.

Do | need to get LLC license or can | individually use my social security number? Your
assistance would be greatly appreciated.

hitps://mail.google.com/mail/u/0/?ui=2&ik=ad91 ed5fac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_1 80627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 4/10
71512018 Case 4:19-cv-00320-MW-CAS DocGmatretniniitet®7/12/19 Page 53 of 54

Thank you.

 

Order VHR <ordervhr@carmazzi.com> Thu, Jun 28, 2018 at 10:17 AM
To: Dominique Hall <d.hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>
Hello Dominique,

| have attached the VHR pay schedule. | show your first docket worked was 5/17. Per the agreed upon pay schedule
your check would be mailed July 20". Were there earlier dockets you worked that | am missing?

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 i Fax 866.648,3431 bhonore-
duncan@carmazzi.com | www.carmazzi.com | Like our page on Facebook bes

 

 

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

& Please consider the environment before printing this email.

From: Dominique Hall <d.hall098855@gmail.com>
Sent: Thursday, June 28, 2018 7:00 AM

To: Order VHR <ordervhr@carmazzi.com>
Subject: Fwd: Dominique Harris

' [Quoted text hidden}

 

a VHR Pay Schedule.pdf
254K

‘Order VHR <ordervhr@carmazzi.com> Thu, Jun 28, 2018 at 10:29 AM
To: Dominique Hall <d.hall098855@gmail.com>, Order VHR <ordervhr@carmazzi.com>, Accounts Payable

<accountspayable@carmazzi.com>

Received and escalated. | will reach out when | have more information. Please disregard my other email- | had not yet
seen this one when | replied.

Della Honore-Duncan | Regional Administrator | Carmazzi Global Solutions | Voice 888.452.6543 x516 | Fax 866.648.3431 bhonore-
duncan@carmazzi.com | www.carmazzi.com |! Like our page on Facebook Ht#

 

 

Carmazzi Global Solutions is a virtual company. Company Headquarters are based out of Sacramento, California. We
operate on Green policies, and therefore accept all documents electronically. Please contact your account
representative if a physical address is needed.

(34 Please consider the environment before printing this email,

https://mail.google.com/mail/u/0/?ui=2&ik=ad91 ed5fac&jsver=LOkkDBMobFU.en.&cbl=gmail_fe_180627.11_p1&view=pt&q=ordervhr%40carmazzi.co... 5/10
— Case 4:19-cv-00320-MW-CAS Document1 Filed 07/12/19 Page 54 of 54

5/16/2018 Gmail - May Panama City Work Order - Dominique

 

Gmail Dominique Hall <d.hall098855@gmail.com>

 

May Panama City Work Order - Dominique

6 messages

 

Order VHR <ordervhr@carmazzi.com> ‘Tue, May 8, 2018 at 7:39 PM
To: Dominique Hall <d.hall098855@gmail.com>
Cc: Order VHR <ordervhr@carmazzi.com>

Greetings ,

Thank you for doing business with Carmazzi Global Solutions!

This Work Order confirms your prior acceptance of the VHR services requested by the CGS Client, US Social Security
Administration,

The emailing of this Work Order is confirmation of verbal mutual consent to certain services between CGS and yourself
as a VHR Contractor. This work order is deemed a “signed” agreement unless you reply to modify the terms within
twenty-four (24) hours of CGS sending this email. If you find any discrepancies in the details below and your
understanding, please contact CGS immediately so we may reconcile such issues. We are very excited to partner with
you so you may perform such services. We strive to always improve our services for you, so any feedback you can
provide is greatly appreciated.

You are currently scheduled to provide VHR services on the following day(s):

 

 

Hearing Date(s): 5/17 ALJ Heller Rm 1

Arrival Time: 30 8:30; 9:30; 10:30; 12:30; 1:30
minutes prior to 15¢

hearing

5/30 ALJ Dixon Rm 2
9am; 10am; 12pm; 1pm; 2pm

 

Hearing Location: Panama City (PRS)

 

3217 Hwy 77,
Panama City, FL 32405 ?
Hearing Rate: $18 per successfully completed hearing. New testimony must be recorded,

$5 rate per hearing or per day as outlined by SSA late cancellation rates.

 

 

 

https://mail.google.com/mail/u/0/7ul=28lk=ad91 ed5fac&jsver=GAFHaMvshdw.en.&cbl=gmall_fe_1 80506.06_p7&vlew=pt&q=order%20vhr&qs=true&search=query&th

 
